Citation Nr: 0209559	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  00-04 084A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a seizure disorder.

2.  Entitlement to an evaluation in excess of 20 percent for 
weakness of the right upper extremity, secondary to 
intracranial hemorrhage.

3.  Entitlement to an evaluation in excess of 10 percent for 
weakness of the right lower extremity, secondary to 
intracranial hemorrhage.

4.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran's DD 214 reflects that he served on active duty 
from January 1977 to November 1982 with more than 13 years 
and seven months prior active service.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  As a result of his change of 
residence, the veteran's claims file was subsequently 
transferred to the RO in Houston, Texas.  This case was 
previously before the Board in June 2000.  At that time, the 
Board remanded this claim to the RO for additional 
development.  The case has been returned to the Board and is 
ready for further review.


FINDINGS OF FACT

1.  The veteran had 5-8 minor seizures weekly during the 
preceding year.

2.  The veteran's right upper and right lower extremities are 
manifested by weakness that causes only mild disability.

3.  The veteran's service-connected disabilities are of such 
severity as to preclude all forms of substantially gainful 
employment.

CONCLUSIONS OF LAW

1.  The schedular criteria for a 40 percent rating for a 
seizure disorder have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8910 (2001).

2.  The schedular criteria for a rating in excess of 20 
percent for weakness of the right upper extremity, secondary 
to intracranial hemorrhage, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.124a, Diagnostic Code 8513 (2001).

3.  The schedular criteria for a rating in excess of 10 
percent for weakness of the right lower extremity, secondary 
to intracranial hemorrhage, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. § 4.124a, Diagnostic Code 8520 (2001).

4.  The criteria for a total disability rating based on 
individual unemployability due to service connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.340, 4.16 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The Board finds that the RO 
decisions provided to the veteran in this case have notified 
the veteran of all regulations pertinent to the claims on 
appeal, informed him of the reasons for which it had denied 
his claims, and provided him additional opportunities to 
present evidence and argument in support of his claims.  
Further, the Board notes that the claims file contains 
relevant VA medical records, including VA examinations that 
assessed the severity of his service-connected disabilities 
on appeal.  The veteran has not referenced any unobtained 
evidence that might aid his claims or that might be pertinent 
to the bases of the denial of his claims.  As such, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.

A.  Seizures

The veteran was granted service connection for his seizure 
disorder in May 1991 and was assigned a 20 percent rating 
that has remained in effect since that time.

The rating criteria for seizure disorders, set forth under 38 
C.F.R. § 4.124a, are as follows: a 20 percent evaluation is 
warranted for 1 major seizure during the preceding 2 years or 
2 minor seizures during the preceding 6 months; a 40 percent 
evaluation is warranted for 1 major seizure during the 
preceding 6 months or 2 major seizures, or 5 to 8 minor 
seizures weekly, during the preceding year; and a 60 percent 
evaluation is warranted for 3 major seizures, or 9 to 10 
minor seizures weekly, during the preceding year.

The August 2000 VA neurological examination reflects a 
diagnosis of recent history of episodes of transient 
unresponsiveness as well as episodes of generalized body 
shaking at night.  The August 2000 VA examiner's assessment 
is essentially consistent with the testimony from the veteran 
and the comments from the veteran's wife concerning the 
frequency of the veteran's seizures.  In this regard, the 
Board observes that as to seizure frequency, competent 
consistent lay testimony emphasizing convulsive and immediate 
post-convulsive characteristics may be accepted, and the 
frequency of seizures should be ascertained under the 
ordinary conditions of life.  38 C.F.R. § 4.121.

The Board notes that both the veteran and the August 2000 VA 
examiner have noted that the veteran's seizure disorder has 
improved upon taking Tegretol.  There are records in the file 
that would indicate that the veteran does not have more than 
2-3 seizures per week.  Further, the August 2000 VA examiner 
has even questioned whether some of the veteran's transient 
unresponsiveness and episodes of generalized body shaking at 
night are due to the veteran's seizure disorder.  While the 
August 2000 examiner may have questioned the etiology og the 
veteran's "episodes," the examiner did not question the 
frequency of the episodes.  Therfore, and in resolving all 
doubt in the veteran's favor, the Board finds that the 
veteran's seizure disorder does approximates 5 to 8 minor 
seizures weekly, at least some of the time during the 
pendency of this appeal.  The veteran has had consistent 
treatment for this disability, including regular EEGs and 
medication.  Based on the above evidence, a rating of 40 
percent for the veteran's service-connected seizure disorder 
is warranted.

As the evidence does not reflect 3 major seizures, or 9 to 10 
minor seizures weekly, during the preceding year, the 
preponderance of the evidence is against a rating of 60 
percent at this time.

B.  Weakness of the right upper and lower extremity

The veteran was granted service connection for weakness of 
the right upper extremity, secondary to intracranial 
hemorrhage, in May 1991, and was assigned a 20 percent rating 
that has remained in effect since that time.  The veteran is 
right handed.  Moderate incomplete paralysis involving all 
radicular nerve groups is assigned a 40 percent rating for 
the major extremity and a 30 percent rating for the minor 
extremity.  Mild incomplete paralysis is assigned a 20 
percent rating for either extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8513.

The veteran was granted service connection for weakness of 
the right lower extremity, secondary to intracranial 
hemorrhage, in May 1991, and was assigned a 10 percent rating 
that has remained in effect since that time.  Under 
Diagnostic Code 8520, a 10 percent evaluation is warranted 
for mild incomplete paralysis of the sciatic nerve; and 20 
percent evaluation is warranted for moderate incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.

The preponderance of the evidence is against a finding that 
the veteran has moderate incomplete paralysis involving all 
radicular nerve groups or moderate incomplete paralysis of 
the sciatic nerve so as to warrant a higher rating for the 
right upper and lower extremity under Diagnostic Codes 8513 
and 8520.  The examiner who conducted the August 2000 VA 
epilepsy examination indicated that the veteran had a history 
of traumatic intracranial hemorrhage, "resolved."  He went 
on to opine that there "does not appear to be any clinical 
or radiologic sequelae from that event."  Findings from the 
August 2000 examination included a normal cranial nerve 
examination and only minimal right-sided weakness in the 
upper and lower extremities; decreased sensation throughout 
the right side, as well as minimally increased right side 
deep tendon reflexes, were also noted.  The Board observes 
that similar findings were reported on the November 1998 VA 
brain and spinal cord examination.

In this case, the veteran has mild impairment of the right 
upper extremity so as to warrant a 20 percent evaluation 
under Diagnostic Code 8513 and mild impairment of the right 
lower extremity so as to warrant a 10 percent evaluation 
under Diagnostic Code 8520.  As the evidence is not in 
equipoise, consideration of reasonable doubt under the 
provisions of 38 U.S.C.A. § 5107(b) is not applicable to 
warrant a more favorable determination.

II.  TDIU

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  The 
record discloses that service connection is in effect for a 
seizure disorder, rated as 40 percent disabling, hearing 
loss, rated as 30 percent disabling, right upper extremity 
weakness, rated as 20 percent disabling, and right lower 
extremity weakness, rated as 10 percent disabling.  The 
combined disability rating is 70 percent.  Therefore, the 
veteran's disability evaluations meet the criteria of 
§ 4.16(a).  To assign a total rating under § 4.16(a), 
however, there also must be a finding that the veteran is 
unable to secure or follow a substantially gainful occupation 
due to service-connected disability.

The veteran's employment history, vocational attainment, and 
education are factors that the Board must consider in a claim 
for TDIU.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).  Upon considering such factors, the Board believes 
that a fair reading of the comments from VA examiners 
reflects that the veteran is not capable of obtaining 
substantially gainful employment due to his service-connected 
disabilities.  In this regard, the Board notes that the 
December 1998 VA audiological examiner stated that the 
veteran "will experience difficulty understanding speech, 
especially in the presence of competing background noise."  
Even more to the point, the November 1998 VA brain and spinal 
cord examiner opined that the veteran was not able to work 
due to his seizure disorder and right hemiparesis; there is 
no medical opinion of record to contradict the November 1998 
VA examiner's opinion.

The veteran has indicated that his last "regular" job was 
in 1987; he remarked that he now works when he can as a self-
employed trucker doing deliveries.  While it may be true that 
the veteran is capable (and indeed willing) of doing some 
work, VA physicians have essentially stated that the veteran 
is unable to secure or follow a substantially gainful 
occupation at this time.  Accordingly, the Board finds that 
the veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation, and the criteria for a total disability rating 
based on individual unemployability due to service connected 
disabilities have been met.


ORDER

A rating of 40 percent for a seizure disorder is granted.

A rating in excess of 20 percent for weakness of the right 
upper extremity, secondary to intracranial hemorrhage is 
denied.

A rating in excess of 10 percent for weakness of the right 
lower extremity, secondary to intracranial hemorrhage is 
denied.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

